In two actions to recover damages for personal injuries, etc., the defendant Ross Greenberg appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated November 14, 1990, which granted the motion of the defendant Russell Charmack, sued in Action No. 1 as Charmack A. Russell, to amend his answers to allege the affirmative defense of nonpermissive use of an automobile involved in an accident and to add cross claims against Greenberg.
Ordered that the order is affirmed, with costs payable to the defendant-respondent.
The appellant failed to demonstrate that the granting of the motion would result in any prejudice to him (see, Bernstein v Spatola, 122 AD2d 97). Moreover, the admission made by the appellant, in his examination before trial, that he had "stole[n] the car” established the merit of the movant’s proposed affirmative defense of nonpermissive use (see, Garcia v Mondragon, 159 AD2d 481). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.